Citation Nr: 1029729	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) disorder.  


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and P.P. 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for service connection 
for TMJ disorder.  This matter was previously before the Board in 
August 2008.  The claim was denied on its merits.  Subsequent to 
that decision, the Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court or CAVC).  In 
April 2009, the CAVC remanded the case to the Board for 
readjudication in compliance with an April 2009 Joint Motion for 
Remand.  The case is once again before the Board for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a TMJ disorder.  

2.  A TMJ disorder did not originate in service and it is not 
related to any incident of service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a TMJ disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (Apr. 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, a July 2005 pre-rating letter provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  In addition, a March 2006 letter also 
provided notice as to how disability ratings and effective dates 
are assigned (if service connection is granted), and the type of 
evidence that impacts these types of determinations, consistent 
with Dingess.  Subsequent to that, the RO issued an April 2007 
statement of the case.  Hence, while some of this notice was 
provided after the rating action on appeal, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice. 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA treatment records, and private treatment records.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and testimony 
from him and a witness from a June 2008 Board hearing.  
Considering the claim for service connection for TMJ disorder in 
light of the record and the governing legal authority, the Board 
finds that the claim must be denied.



II.  Analysis

The Veteran has alleged that he has developed a TMJ disorder 
which is casually related to his military service.  In general, 
service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

The Veteran's service treatment records are void of any 
complaints of or treatment for TMJ disorder.  In addition, the 
evidence of record is void of a diagnosis TMJ disorder.  An 
October 2008 VA dental examination report shows that the Veteran 
complained of crepitation sounds in his temporomandibular joints.  
Upon examination, the examiner noted hearing crepitus in the 
joints as well.  However, there was no diagnosis made regarding 
the Veteran's temporomandibular joints, crepitus was simply 
noted, and upon completion of the examination the only diagnosis 
made was that of maxillary atrophy, which is unrelated to the 
claim before the Board.  There is no other evidence of record to 
support the Veteran's claim.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
instant case there is no medical evidence of a current 
disability.  Though a VA dental examination report noted crepitus 
in the joint, no diagnosis of a TMJ disability is of record.

In order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident has 
resulted in a disability, and in the absence of proof of a 
present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed TMJ disorder, there 
is no evidence of a current disability.  Additionally, there is 
no evidence of in-service TMJ disorder.   Therefore, a VA 
examination is not warranted.

For these reasons, the preponderance of the evidence is against 
the claim of entitlement to service connection for TMJ disorder.  
The benefit sought on appeal is accordingly denied since there is 
no reasonable doubt to resolve in the Veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for TMJ disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


